—Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered October 19, 2009, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the seventh degree, and sentencing him to a term of 90 days, unanimously affirmed.
The court properly denied defendant’s suppression motion without granting a hearing. Defendant’s allegations failed to raise a legal basis for suppression (see People v Burton, 6 NY3d 584, 587 [2006]). The information provided by the People apprised defendant that his arrest was based on an undercover drug sale. Defendant’s assertion that he “had not committed any act which justified his arrest” was insufficiently specific to address the alleged sale or raise any factual dispute requiring a hearing (see e.g. People v Bonnet, 288 AD2d 161, 162 [2001], lv denied 97 NY2d 751 [2002]; People v Hernandez, 283 AD2d 190 [2001], lv denied 97 NY2d 641 [2001]). Concur — Sweeny, J.P., Catterson, Acosta, Freedman and Román, JJ.